Case 7:19-cr-00244-VB Document 61 Filed 09/14/20 Page 1 of 1

Lee ay
i

|

I
4
\
j
:

{
{
i

 

UNITED STATES DISTRICT COURT yo een ees
SOUTHERN DISTRICT OF NEW YORK bw aft [vs

Sa

Plaintiffs), CALENDAR NOTICE

 

uo 19 Ce pat 3 (ve)
Carmen, Torres.

Defendani(s).

 

X

PLEASE TAKE NOTICE that the above-captioned case has been seheduled/
_te-scheduled for:

 

 

___ Status conference | ____ Final pretrial conference .

____ Telephone conference ____ Jury selection and trial

____ Pre-motion conference ____ Bench trial

___ Settlement conference ____ Suppression hearing

___ Oral argument ____ Plea hearing

____ Bench ruling on motion A sentencing

on l0- S-_, 2020 , at 3190 PAA , in Courtroom 620, United States
Courthouse, 300 Quarropas Sireet, White Plains, NY 10601. Adjourned from _/g-s-20 24 2/5

Par
All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court’s
Individual Practices. Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

Dated: q - (4-200

White Plains, NY
SO ORDERED:

eeee

Vincent L. Briccetti
United States District Judge

 

 

 
